Citation Nr: 1709450	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-09 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral eye disorder (to include presbyopia, astigmatism, bilateral incipient senile cataracts, dermatochalasis and bilateral pinguecula).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2007 to July 2008, with several years of National Guard service prior to the preceding period of service.

This matter comes before the Board of Veterans' Appeals ("Board") from a December 2008 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in San Juan, Puerto Rico, that denied service connection for a bilateral eye disorder, to include presbyopia, astigmatism, bilateral incipient senile cataracts, dermatochalasis, and bilateral pinguecula.  This appeal has been remanded twice previously, including most recently in March 2016.  In June 2016, the Agency of Original Jurisdiction (AOJ) granted service connection for dry eyes/tear film insufficiency.  This was a partial grant of the claim on appeal.  The below decision clarifies that service connection for the more general issue in appellate status, a bilateral eye disability, is granted.

This appeal was processed electronically using the Veterans Benefits Management System.  Additionally, a review of the Virtual VA electronic case management system reveals additional documents pertinent to the present appeal.  


FINDING OF FACT

The presumption of soundness has not been rebutted, and resolving all doubt in favor of the Veteran, an acquired bilateral eye disorder had its onset during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired bilateral eye disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Procedural Duties

Since the Veteran's claim of entitlement to service connection for a bilateral eye disorder is being granted, a discussion of whether VA has met its duties to notify and assist under the Veterans Claims Assistance Act of 2000 is not required, and deciding the appeal at this time is not prejudicial to the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See also Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II.	 Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to a disease or an injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  A showing of chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic". 

The Veteran asserts that his eye disability was incurred in or aggravated by his service.  See December 2016 Appellant's Post-Remand Brief.

The Veteran's service treatment records indicate that the Veteran sought treatment for presbyopia and blepharochalasis while he was in active service.

In an October 2008 VA examination, the Veteran was diagnosed with refractive error, mild dry eyes, bilateral incipient cataracts and dermatochalasis.

The Board finds that its most recent opinion, the May 2016 VA opinion, is somewhat inadequate.  In a March 2016 remand, the Board sought this additional May 2016 VA opinion to clarify whether specific eye diagnoses, most of which were found within three months of separation from the Veteran's period of active service, were attributable to service.  The Board also clarified, in that March 2016 remand, that the Veteran was presumed sound at entrance into this period of active service and, thus, chronic disabilities found during service would be found to be due that service.  In the directive, the Board also sought medical opinion evidence on the question of whether current diagnoses were attributable to the circumstances of service, even if the specific diagnosis was not found, treated or diagnosed at the time of service.  Regarding the Veteran's diagnoses of bilateral incipient cataracts and dermatochalasis, the VA examiner appears to have, as occurred in prior examinations, incorrectly found that service connection requires that an activity related to the active service caused the disability instead of considering whether the condition, in whatever manner, first developed in service.  In addition, the VA examiner incorrectly, in other parts of the opinion, based the negative determination on that disability not being found in the service treatment records, instead of considering whether symptoms or incidents of service later led to these diagnoses.  

In this regard, the Board again highlights that most of these diagnoses were found within three months of the Veteran's separation of service.  The VA examiner provided a positive opinion as to the question of whether the Veteran's disability manifested by dry eyes was attributable to service.  On this basis, service connection was granted for this diagnosed eye disability.  In this regard, the Board notes that the Veteran was granted a 20 percent disability rating for dry eyes/tear film insufficiency in a June 2016 rating decision.  

Considering the opinion evidence of record and the evidence of diagnoses within months of service, the Board finds that another remand to obtain additional clarifying opinions is unnecessary.  

In light of the above, to again specifically include the service-connected dry eyes/tear film disability and all the other eye diagnoses that were close in time to separation, and in recognition of the two attempts to obtain adequate opinion evidence of all the above raised questions, the Board resolves all reasonable doubt in the Veteran's favor and grants service connection for the acquired eye disabilities.  The grant of service connection will be effectuated by the AOJ, and questions as to ratings are down-stream elements not currently in the Board's jurisdiction.  In light of the medical and lay evidence, the Board resolves all reasonable doubt in the Veteran's favor and grants the claim for an acquired bilateral eye disability under the various diagnoses.  The Board clarifies that this grant does not extend to congenital or developmental defects, to include refractive error of the eye.


ORDER

Service connection for an acquired bilateral eye disorder is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


